--------------------------------------------------------------------------------

Exhibit 10.05

 
2010 LONG TERM INCENTIVE PLAN, AS AMENDED
AWARD AGREEMENT
 
AWARD AGREEMENT, dated as of [INSERT AWARD DATE], among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and [INSERT
PARTICIPANT] (“Participant­”), a member of the Board of Directors of
AllianceBernstein Corporation (“Board”), the general partner of the Partnership
and Holding.


WHEREAS, the Board­, pursuant to the Partnership’s 2010 Long Term Incentive
Plan, as amended (“Plan”), a copy of which has been delivered to the
Participant, has granted to the Participant an award (“Award”), based on an
election by the Participant, that consists of either (1) an option (“Option”) to
purchase the number of units representing assignments of the benefi­cial
ownership of limited partnership interests in Holding (“Units”) where the Option
has a value of $120,000 calculated in accordance with Black-Scholes
methodology,  (2) the number of Units having an aggregate fair value of $120,000
based on the closing price of a Unit on [INSERT AWARD DATE] as reported for New
York Stock Exchange composite transactions (“Closing Price”), which Units are
subject to certain restrictions described herein (“Restricted Units”), or (3)(a)
an Option to purchase the number of Units where the Option has a value of
$60,000 calculated in accordance with Black-Scholes methodology and (b) the
number of Restricted Units having an aggregate fair value of $60,000 based on
the Closing Price; and


WHEREAS, the form by which the Participant made such election is attached hereto
as Schedule A; and


WHEREAS, the Board has authorized the execution and delivery of this Award
Agreement;


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, the Partnership, Holding and the Participant agree as follows:


1.            Grant.  Subject to and under the terms and conditions set forth in
this Award Agreement and the Plan, the Board hereby awards the Participant:


(a) an Option to purchase from the Partnership the number of Units set forth in
Section 1 of Schedule B, at the per Unit price set forth in Section 2 of
Schedule B, subject to the vesting schedule set forth in Section 3 of Schedule
B; and/or


(b) the number of Restricted Units set forth in Section 4 of Schedule B, subject
to the vesting schedule set forth in Section 5 of Schedule B.



--------------------------------------------------------------------------------

2.  Term and Vesting Schedule.  (a) Subject to Section 4(a) below, the Option
shall not be exercisable to any extent prior to [INSERT VESTING DATE] or after
[INSERT EXPIRATION DATE] (“Expiration Date”).  Subject to the terms and
condi­tions of this Award Agreement and the Plan, the Participant shall be
entitled to exercise the Option prior to the Expiration Date and to purchase
Units pursuant to the Option in accordance with the schedule set forth in
Section 3 of Schedule B.


The right to exercise the Option shall be cumulative so that to the extent the
Option is not exercised when it becomes initially exercisable with respect to
any Units, it shall be exercisable with respect to such Units at any time
thereafter until the Expiration Date.  Any Units subject to the Option that have
not been purchased on or before the Expiration Date may not, thereafter, be
pur­chased hereunder.  A Unit shall be considered to have been purchased on or
before the Expiration Date if the Partnership has been given notice of the
purchase and the Partnership has actually received payment therefor pursuant to
Sections 3(a) and 14, on or before the Expiration Date.


(b) The Restricted Units shall vest in accordance with the schedule set forth in
Section 5 of Schedule B and shall be distributed to the Participant promptly
after vesting.


3.  Notice of Exercise, Payment, Certificate and Account.  (a) Exercise of the
Option, in whole or in part, shall be by delivery of a written notice to the
Partnership and Holding pursuant to Section 14, which specifies the number of
Units being purchased and is accompanied by payment therefor in cash.  The
Participant may pay the Partnership as many as three business days subsequent to
the exercise date through a financial intermediary designated by the Board. 
Promptly after receipt of such notice and purchase price, the Partnership shall
cause the Partnership’s transfer agent (“Transfer Agent”), currently
Computershare Shareowner Services LLC, to deliver the number of Units
purchased.  Units to be issued upon the exercise of the Option may be authorized
and unissued Units or Units that have been reacquired by the Partnership, a
subsidiary of the Partnership, Holding or a subsidiary of Holding.


(b) The Partnership shall establish an uncertificated account (“Account”) with
the Transfer Agent representing the Restricted Units within a reasonable time
after the Participant’s execution and delivery of this Award Agreement.  The
Partnership shall deliver to the Participant a certificate representing Units
that have vested pursuant to this Award Agreement within a reasonable time after
such Units vest.  The Transfer Agent will adjust the Account to reflect the
number of Units covered by each such certificate and will reduce the Account to
the extent that any unvested Restricted Units are forfeited pursuant to the
terms of this Award Agreement.


4.  Termination. Unless the Board determines otherwise, the provisions of this
Section 4 shall apply on termination of the Participant’s service on the Board.



--------------------------------------------------------------------------------

(a) The Option may be exercised by the Participant and the Restricted Units may
be distributed to the Participant only while the Participant serves on the
Board; provided, however, that upon termination of the Participant's service by
reason of the Participant's voluntary mid-term resignation, declining to stand
for re-election (whether as a result of the general partner’s mandatory
retirement program or otherwise), becoming an employee of the Partnership or a
subsidiary thereof, or because the Participant incurs a Disability, the
outstanding portion of the Option held by the Participant on the date of such
termination shall continue to become exercisable as specified in Section 3 of
Schedule B and shall expire on the earlier of the Expiration Date and the date
that is [insert applicable post-termination expiration date], and the
outstanding Restricted Units held by the Participant on the date of such
termination shall be distributed to the Participant promptly after the date of
such termination.  In the event of the death of the Participant (whether before
or after termination of service), the outstanding portion of the Option held by
the Participant (and not previously canceled or expired) on the date of death
shall be fully exercisable by the Participant's legal representative within
[insert applicable post-death expiration date] (without regard to Section 3 of
Schedule B, but not later than the Expiration Date), and the outstanding
Restricted Units held by the Participant on the date of death shall be
distributed to the Participant’s beneficiary (or the Participant’s estate, if
the Participant has not designated a beneficiary) promptly after such date. 
“Disability” means the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to last for a continuous period of not less than
12 months, as determined by the carrier of the long-term disability insurance
program maintained by the Partnership or its affiliate that covers the
Participant, if any, or such other person or entity designated by the
Partnership in its sole discretion. In order to assist in the process described
in this paragraph, the Participant shall, as reasonably re­quested by the
Partnership or its designee, (i) be available for medical examinations by one or
more physicians chosen by the long-term disability insurance provider or the
Partnership and approved by the Participant, whose approval shall not
unreasonably be withheld, and (ii) grant the long-term disability insurance
provider, the Partnership and any such physicians access to all relevant medical
information concerning the Participant, arrange to furnish copies of medical
records to them, and use best efforts to cause the Participant’s own physicians
to be available to discuss the Participant’s health with them.
 
(b) The Participant shall immediately forfeit the vested and unvested portions
of both the Option and the Restricted Units awarded under this Award Agreement
if the Participant’s service as a Director is terminated for Cause.  “Cause”
shall mean the Participant’s (1) continuing willful failure to perform his
duties as a Director (other than as a result of his total or partial incapacity
due to physical or mental illness), (2) gross negligence or malfea­sance in the
performance of his or her duties, (3) a finding by a court or other governmental
body with proper jurisdiction that an act or acts by the Participant constitutes
(A) a felony under the laws of the United States or any state thereof, or (B) a
violation of federal or state securities law, by reason of which finding the
Board determines in good faith that the continued service of the Participant
would be seriously detrimental to the Partnership and its business, (4) in the
absence of such a finding by a court or other governmental body with proper
jurisdiction, such a determination in good faith by the Board by reason of such
act or acts constituting such a felony, serious crime or violation, or (5) any
breach by the Participant of any obliga­tion of confidentiality,
non-competition, or non-solicitation to the Partner­ship.



--------------------------------------------------------------------------------

5.            No Right to Continued Directorship.   The granting of the Award
shall not confer upon the Participant any right to continue to be retained as a
Director, and shall not interfere in any way with the right of the Partnership
to terminate the service of the Participant at any time for any reason.


6.            Non-Transferability.  (a) The Option is not transferable other
than by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant this Option is
exercisable only by the Participant; except that a Participant may transfer this
Option, without consideration, subject to such rules as the Board may adopt to
preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are Director Participants or senior executives),
to a trust solely for the benefit of the Participant and the Participant's
spouse, children or grandchildren (including adopted and stepchildren and
grandchildren).


(b) Except as otherwise provided in this Award Agreement, the Participant may
not sell, assign, transfer, pledge or otherwise dispose of or encumber any of
the Units subject to the Option or any of the Restricted Units, or any interest
therein, until the Participant’s rights in such Units vest in accordance with
this Award Agreement.  Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Award Agreement will be void and
of no effect.


7.  Payment of Withholding Tax.  (a) In the event that the Partnership or
Holding determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the exercise of the Option or the
grant of the Restricted Units, the Participant shall, either directly or through
a financial intermediary, promptly pay to the Partnership, a subsidiary
specified by the Partnership, Holding or a subsidiary specified by Holding, on
four business days’ notice, an amount equal to such withholding tax or charge,
or (b) if the Participant does not promptly so pay the entire amount of such
withholding tax or charge in accordance with such notice, or make arrangements
satisfactory to the Partnership and Holding regarding payment thereof, the
Partnership, any subsidiary of the Partnership, Holding or any subsidiary of
Holding may withhold the remaining amount thereof from any amount due the
Participant from the Partnership, its subsidiary, Holding or its subsidiary.


8.  Dilution and Other Adjustments.  The existence of the Award shall not impair
the right of the Partnership, Holding or their respective partners to, among
other things, conduct, make or effect any change in the Partnership’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation of the Partnership or Holding.  In the event of such a change in
the partnership interests of the Partnership or Holding, the Board shall make
such adjustments to the Award, including the purchase price of the Option
specified in Section 2 of Schedule B, as it deems appropriate and equitable.  In
the event of incorpo­ra­tion of the Partnership or Holding, the Board shall make
such arrangements as it deems appropriate and equitable with respect to the
Award for the Participant to purchase stock in the resulting corporation in
place of the Units subject to the Option and the Restricted Units. Any such
adjust­ment or arrangement may provide for the elimination of any fractional
Unit or shares of stock that might otherwise become subject to this Option.  Any
decision by the Board under this Section shall be final and binding upon the
Participant.



--------------------------------------------------------------------------------

9.  Rights as an Owner of a Unit. (a) The Participant (or a transferee of the
Option pursuant to Sections 4 and 6 hereof) shall have no rights as an owner of
a Unit with respect to any Unit covered by the Option until he or she becomes
the holder of record of such Unit, which shall be deemed to occur at the time
that notice of pur­chase is given and payment in full is received by the
Partnership and Holding under Sections 3(a) and 14 of this Award Agreement.  By
such actions, the Participant (or such transferee) shall be deemed to have
consented to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Holding and the then current Amended and Restated
Agreement of Limited Partnership of the Partnership (“Partnership Agreement”). 
Except as provided in Section 8 hereof, no adjustment shall be made with respect
to any Unit for any distribution for which the record date is prior to the date
on which the Participant becomes the holder of record of the Unit, regardless of
whether the distribution is ordinary or extraordinary, in cash, securities or
other property, or of any other rights.


(b) Except as provided in the Partnership Agreement, as of the date of this
Award Agreement, the Participant shall have all of the rights under the
Partnership Agreement that a Unitholder would have with respect to the
Restricted Units awarded to the Participant hereunder (including, without
limitation, the right to receive quarterly distributions payable with respect to
such Units on or after that date).


10.  Administrator.  The Board shall be the Administrator.


11.  Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


12.  Entire Agreement; Amendment.  This Award Agreement supersedes any and all
existing agreements between the Participant, the Partnership and Holding
relating to the Option and Restricted Unit awards.  It may not be amended except
by a written agreement signed by both parties.


13.  Interpretation.  The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Award Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Plan and/or this Award Agreement.



--------------------------------------------------------------------------------

14.  Notices.  Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when deliv­ered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Partnership and Holding, to the Corporate Secretary or an
Assistant Secretary at 1345 Avenue of the Americas, New York, New York 10105, or
if the Partnership should move its principal office, to such principal office,
and, in the case of the Participant, to his last permanent address as shown on
the Partnership's records, subject to the right of either party to designate
some other address at any time hereafter in a notice satisfying the
require­ments of this Section.


15.  Sections and Headings.  All section references in this Award Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Award Agreement.


 
ALLIANCEBERNSTEIN L.P.
 
 
 
 
By:
/s/          
 
 
 [Name]
 
 
 [Title]



 
ALLIANCEBERNSTEIN HOLDING L.P.
 
 
 
 
By:
/s/          
 
 
 [Name]
 
 
 [Title]



 
 
/s/          

 

--------------------------------------------------------------------------------

SCHEDULE A


AllianceBernstein 2010 Long Term Incentive Plan, As Amended
Equity Compensation Election Form
 
ELECTION FORM, dated as of [INSERT FORM DATE], among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“AllianceBernstein Holding”)
and the undersigned (“Participant”), a member of the Board of Directors of
AllianceBernstein Corporation (“Board”), the general partner of the Partnership
and Holding.


WHEREAS, the Board determined at its meeting held on [INSERT DATE] that the
equity grant to each Non-Management Director (consisting of options and/or
AllianceBernstein Holding units) shall be based on the election by each such
Director, in January of each year, to receive, pursuant to the AllianceBernstein
2010 Long Term Incentive Plan, as amended, or any successor equity compensation
plan, an award consisting of (1) an option to purchase the number of
AllianceBernstein Holding units where the option has a value of $[INSERT AMOUNT]
calculated in accordance with Black-Scholes methodology, (2) the number of
AllianceBernstein Holding units having a value of $[INSERT AMOUNT] based on the
closing price of AllianceBernstein Holding units on the date of grant as
reported for New York Stock Exchange composite transactions, or (3) an equity
grant consisting of (a) an option to purchase a number of AllianceBernstein
Holding units where the option has a value of $[INSERT AMOUNT] calculated in
accordance with Black-Scholes methodology and (b) the number of
AllianceBernstein Holding units having a value of $[INSERT AMOUNT] based on the
closing price of AllianceBernstein Holding units on the date of grant as
reported for New York Stock Exchange composite transactions;


NOW, THEREFORE, I hereby elect to receive my [INSERT YEAR] equity compensation
award, pursuant to the AllianceBernstein 2010 Long Term Incentive Plan, as
amended, in the following form:
 
o an option to purchase the number of AllianceBernstein Holding units where the
option has a value of $[INSERT AMOUNT] calculated in accordance with
Black-Scholes methodology;
 
o  the number of AllianceBernstein Holding units having a value of $[INSERT
AMOUNT] based on the closing price of AllianceBernstein Holding units on the
date of grant as reported for New York Stock Exchange composite transactions; or

--------------------------------------------------------------------------------

o an equity award consisting of (a) an option to purchase the number of
AllianceBernstein Holding units where the option has a value of $[INSERT AMOUNT]
calculated in accordance with Black-Scholes methodology, and (b) the number of
AllianceBernstein Holding units having a value of $[INSERT AMOUNT] based on the
closing price of AllianceBernstein Holding units on the date of grant as
reported for New York Stock Exchange composite transactions.




By:
/s/
 
 
 
 
Name:
 
 
 
 
 
Date:
 
 






--------------------------------------------------------------------------------

SCHEDULE B
 
1.  The number of Units that the Participant is entitled to purchase pursuant to
the Option granted under this Award Agreement is [INSERT NUMBER OF UNITS, IF
ANY].




2.  The per Unit price to purchase Units pursuant to the Option granted under
this Award Agreement is $[INSERT CLOSING PRICE] per Unit.




3.  [INSERT APPLICABLE VESTING SCHEDULE RELATING TO OPTIONS]

*            *            *



4. [INSERT NUMBER OF RESTRICTED UNITS, IF ANY] Restricted Units have been
awarded pursuant to this Award Agreement.




5. [INSERT APPLICABLE DELIVERY SCHEDULE RELATING TO RESTRICTED UNITS]


 


--------------------------------------------------------------------------------